I




Case 2:17-cv-00503-HCM-LRL Document 782 Filed 10/31/19 Page 1 of 6 PageID# 34133




                         UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA

                                          Norfolk Division

    BASF PLANT SCIENCE, LP,                     )
                                                )
                Plaintiff,                      )
                                                )
         v.                                     )
                                                )
    COMMONWEALTH SCIENTIFIC AND                 )
    INDUSTRIAL RESEARCH                         )
    ORGANISATION,                               )
                                                )
             Defendant.                         )            C.A. No. 2:17-CV-503-HCM
____________________________________            )
 COMMONWEALTH SCIENTIFIC AND                    )            JURY TRIAL DEMANDED
 INDUSTRIAL RESEARCH                            )
 ORGANISATION, GRAINS RESEARCH                  )
 AND DEVELOPMENT CORP., AND                     )
 NUSEED PTY LTD.,                               )
                                                )
                 Plaintiffs-Counterclaimants,   )
                                                )
         v.                                     )
                                                )
    BASF PLANT SCIENCE, LP, AND                 )
    CARGILL, INCORPORATED,                      )
                                                )
                Defendants-                     )
                Counterdefendants,              )
                                                )
    BASF PLANT SCIENCE GMBH,                    )
                                                )
                Counter-Counterclaimant.        )
                                                )

                PROPONENTS’ PROPOSED JURY INSTRUCTION ON MTEA

         Proponents restate their objections made on the record on October 30, 2019, regarding the

Court’s proposed MTEA instruction. Proponents renew their request that the Court consider the

following instruction.
I




Case 2:17-cv-00503-HCM-LRL Document 782 Filed 10/31/19 Page 2 of 6 PageID# 34134




                                      INSTRUCTION NO. ___

          On March 1, 2008, BASF and CSIRO entered into a contract, the Materials

    Transfer and Evaluation Agreement, or MTEA, in order to jointly evaluate each party’s

    genes, promoters and constructs to see if there were options for further enhancing the

    levels of EPA and DHA in canola.

          The terms of the contract include the following:

                Results and any Intellectual Property subsisting in them will be owned,
                immediately upon creation, in the following way:

                Joint New Results will be owned jointly by CSIRO and BASF Plant Science
                GmbH.

         The following definitions are provided in the contract:

                “Joint Results” are defined as “Results with respect to Joint Transformed Lines
                and Joint New Materials.”

                “New Materials” are defined as “constructs developed under the Evaluation
                incorporating Materials.”

                “Materials” are defined as “any genes, promoters and constructs of a Party
                identified in Schedule A and include copies, replicates, progeny or unmodified
                derivatives of the original Material. Materials include materials subsequently
                provided by a Party and Specified at the time of supply as being covered by the
                Agreement.”

          BASF contends that CSIRO breached the contract by seeking patent claims that

    recite Brassica. In order to succeed in their ownership claim, BASF Plant Science GmbH

    must show by a preponderance of the evidence that there was a legally enforceable

    obligation between CSIRO and BASF Plant Science GmbH; that CSIRO breached that

    obligation; that BASF Plant Science GmbH is entitled to a remedy as a result; and that the

    appropriate remedy is co-ownership of CSIRO's patents. CSIRO denies it breached the

    contract.

          In order for a patent to be jointly owned under the MTEA, the patent claims must

    claim Joint Results. Joint Results include only results concerning constructs containing

    both CSIRO and BASF Plant Science GmbH genes developed under the Evaluation.
I




Case 2:17-cv-00503-HCM-LRL Document 782 Filed 10/31/19 Page 3 of 6 PageID# 34135




    Under the MTEA, the parties were free to use information or materials in the public

    domain or independently developed by the party. Whether BASF Plant Science GmbH is

    a co-owner must be decided separately for each asserted patent because BASF Plant

    Science GmbH can be a co-owner of one or more asserted patents without being a co-owner

    of all of the asserted patents.

           CSIRO denies it breached the contract. CSIRO also claims and has the burden of

    proving that BASF Plant Science GmbH failed to bring its breach of contract claims within the

    statute of limitations of five years after the breach occurred.
I




Case 2:17-cv-00503-HCM-LRL Document 782 Filed 10/31/19 Page 4 of 6 PageID# 34136




DATED: October 31, 2019            Respectfully submitted,

                                   /s/ Richard Ottinger
                                   Richard Ottinger (Virginia Bar #38842)
                                   rottinger@vanblacklaw.com
                                   Vandeventer Black LLP
                                   101 West Main Street
                                   500 World Trade Center
                                   Norfolk, VA 23510
                                   Telephone: (757) 446-8600
                                   Facsimile: (757) 446-8670

                                   Michael Ng (Admitted Pro Hac Vice)
                                   michael.ng@kobrekim.com
                                   Daniel Zaheer (Admitted Pro Hac Vice)
                                   daniel.zaheer@kobrekim.com
                                   Hartley M.K. West (Admitted Pro Hac Vice)
                                   hartley.west@kobrekim.com
                                   Michael M. Rosen (Admitted Pro Hac Vice)
                                   michael.rosen@kobrekim.com
                                   Kobre & Kim LLP
                                   150 California Street, 19th Floor
                                   San Francisco, CA 94111
                                   Telephone: (415) 582-4800
                                   Facsimile: (415) 582-4811

                                   Rebecca G. Mangold (Admitted Pro Hac Vice)
                                   rebecca.mangold@kobrekim.com
                                   Jonathan E. Barbee (Admitted Pro Hac Vice)
                                   jonathan.barbee@kobrekim.com
                                   Alexa Perlman (Admitted Pro Hac Vice)
                                   alexa.perlman@kobrekim.com
                                   Giorgos Stamatopoulos (Admitted Pro Hac Vice)
                                   george.stamatopoulos@kobrekim.com
                                   Kobre & Kim LLP
                                   800 3rd Ave
                                   New York, NY 10022
                                   Telephone: (212) 488-1200
                                   Facsimile: (212) 488-1220

                                   Hugham Chan (Admitted Pro Hac Vice)
                                   hugham.chan@kobrekim.com
                                   Kobre & Kim LLP
                                   1919 M Street, NW
                                   Washington, DC 20036
                                   Telephone: (202) 664-1900
                                   Facsimile: (202) 664-1920

                                   Laura M. Gonzalez (Admitted Pro Hac Vice)
                                   laura.gonzalez@kobrekim.com
I




Case 2:17-cv-00503-HCM-LRL Document 782 Filed 10/31/19 Page 5 of 6 PageID# 34137




                                   Matthew I. Menchel
                                   matthew.menchel@kobrekim.
                                   Kobre & Kim LLP
                                   201 South Biscayne Boulevard
                                   Suite 1900
                                   Miami, FL 33131
                                   Telephone: (305) 967-6100
                                   Facsimile: (305) 967-6120

                                   Attorneys for Counterclaimant Commonwealth
                                   Scientific and Industrial Research Organisation

                                   Miranda Jones (Admitted Pro Hac Vice)
                                   mirandajones@porterhedges.com
                                   Andrew B. Raber (Admitted Pro Hac Vice)
                                   araber@porterhedges.com
                                   Megan Mon-Ting Luh (Admitted Pro Hac Vice)
                                   mluh@porterhedges.com
                                   Erin C. Villasenor (Admitted Pro Hac Vice)
                                   evillasenor@porterhedges.com
                                   Porter Hedges LLP
                                   1000 Main Street, 36th Floor
                                   Houston, TX 77002
                                   Telephone: (713) 226-6000
                                   Facsimile: (713) 226-1331

                                   Attorneys for Counterclaimant Grains Research and
                                   Development Corporation

                                   Lawrence M. Sung (Admitted Pro Hac Vice)
                                   lsung@wileyrein.com
                                   Teresa Summers (Admitted Pro Hac Vice)
                                   tsummers@wileyrein.com
                                   Alexander Owczarczak (Admitted Pro Hac Vice)
                                   aowczarczak@wileyrein.com
                                   Wiley Rein LLP
                                   1776 K Street, NW
                                   Washington, DC 20006
                                   Telephone: (202) 719-7000
                                   Facsimile: (202) 719-7049

                                   Attorneys for Counterclaimant Nuseed Pty Ltd.
I




Case 2:17-cv-00503-HCM-LRL Document 782 Filed 10/31/19 Page 6 of 6 PageID# 34138




                                       Certificate of Service
        I hereby certify that on October 31, 2019 I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system, which will send notification of such filing to all counsel of
record.


                                             /s/ Richard Ottinger
                                             Richard Ottinger
                                             Virginia Bar Number: 38842
                                             rottinger@vanblacklaw.com
                                             Vandeventer Black LLP
                                             101 West Main Street
                                             500 World Trade Center
                                             Norfolk, VA 23510
                                             Telephone: (757) 446-8600
                                             Facsimile: (757) 446-8670
                                             Counsel for Defendant and Counterclaimants
